 


 HR 33 ENR: To amend the Internal Revenue Code of 1986 to ensure that emergency services volunteers are not taken into account as employees under the shared responsibility requirements contained in the Patient Protection and Affordable Care Act.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 33 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to ensure that emergency services volunteers are not taken into account as employees under the shared responsibility requirements contained in the Patient Protection and Affordable Care Act. 
 
 
1.Further continuing appropriationsThe Continuing Appropriations Resolution, 2015 (Public Law 113–164; 128 Stat. 1867) is amended by striking the date specified in section 106(3) and inserting March 6, 2015.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 